Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In re CMS LCD Complaint: Services That Are Not Reasonable and Necessary (L31686).
Docket No. C-12-94
Decision No. CR2532

Date: May 1, 2012

DECISION DISMISSING LCD COMPLAINT

The Centers for Medicare and Medicaid Services (CMS) contractor, Novitas Solutions
Inc.,' has filed notice that the portions of the Local Coverage Determination (LCD)
listed in the title of this case concerning noncoverage of Posterior Tibial Nerve
Stimulation (PTNS)’ shall be retired. Pursuant to 42 C.F.R. § 426.444(b)(6), I must
dismiss any complaint upon notification that the LCD provisions are no longer in effect.

Accordingly, this LCD complaint is dismissed. Pursuant to 42 C.F.R. § 426.420(a),
retiring the LCD provisions under review has the same effect of an ALJ decision finding
a LCD not valid under the reasonableness standard. Specifically, the aggrieved party is
entitled to have her claims for coverage of PTNS reviewed. 42 C.F.R. § 426.460(b).
Because the CMS contractor has retired the LCD provisions under review, this decision is
not subject to appeal. 42 C.F.R. § 426.465(d).

/s/
Joseph Grow
Administrative Law Judge

' Formerly known as Highmark Medicare Services Inc.

? The remaining portions of the LCD were not being challenged by the Aggrieved Party, are not being retired and
remain in effect.
